Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2021, 06/07/2021, 07/15/2021 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US PG Pub 2019/0123609) in view of Miles (US PG Pub 2015/0034294).
	As to independent claim 1, Wilcox et al. teaches an electric submersible pump (ESP) system, comprising: a submersible axial flux motor assembly compromising a stator (27) and a rotor (39) disposed within a motor housing (29), wherein the stator has a plurality of stator windings (see paragraph [0018]), and wherein the rotor (39) has a rotary shaft (33); a seal section (19) sealingly engaged with the rotary shaft (33), wherein the seal section is located i) in the motor housing (39) or ii) in a seal section housing coupled to the motor housing; and a pump coupled to the seal section and rotationally connected to the rotary shaft as shown in figure 1, 3.  
	However Wilcox et al. teaches the claimed limitation as discussed above except and having an axial gap between the stator and rotor, wherein the rotor has a plurality of permanent magnets
	Miles teaches stator (50) and rotor (46) having an axial gap between the stator (50) and rotor (46), wherein the rotor (46) has a plurality of permanent magnets (78) as shown in figure 1, 3-4,6,8-9, for the advantageous benefit of driving an operational device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. by having an axial gap between the stator and rotor, wherein the rotor has a plurality of permanent magnets, as taught by Miles, to driving an operational device.
As to claim 2/1, Wilcox et al. in view of Miles teaches the claimed limitation as discussed above except wherein the permanent magnets are mounted onto the surface of a rotor disk or fixed into the rotor disk.
Miles teaches wherein the permanent magnets (78, 79) are mounted onto the surface of a rotor disk or fixed into the rotor disk (80) as shown in figure 3, for the advantageous benefit of driving an operational device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Miles  by using the permanent magnets are mounted onto the surface of a rotor disk or fixed into the rotor disk, as taught by Miles, to driving an operational device.

As to claim 3/1, Wilcox et al. in view of Miles teaches the claimed limitation as discussed above except wherein the stator windings i) wound in a radial direction on a slotted core, ii) wound in the radial direction on a non-slotted core, iii) wound in the radial direction with a partial torus shape about a non-slotted core, iv) wound about a stator winding core mounted on a first surface of a stator core, or v) wound about a stator winding core mounted on a first and second surface of a stator core.  
However Miles teaches wherein the stator windings (100)  i) wound in a radial direction on a slotted core, ii) wound in the radial direction on a non-slotted core, iii) wound in the radial direction with a partial torus shape about a non-slotted core, iv) wound about a stator winding core (98) mounted on a first surface of a stator core (98), or v) wound about a stator winding core mounted on a first and second surface of a stator core as shown in figure 6, for the advantageous benefit of driving an operational device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Miles  by using the stator windings i) wound in a radial direction on a slotted core, ii) wound in the radial direction on a non-slotted core, iii) wound in the radial direction with a partial torus shape about a non-slotted core, iv) wound about a stator winding core mounted on a first surface of a stator core, or v) wound about a stator winding core mounted on a first and second surface of a stator core, as taught by Miles, to driving an operational device.

As to claim 4/1, Wilcox et al. in view of Miles teaches the claimed limitation as discussed above except wherein the submersible axial flux motor assembly and a thrust bearing are disposed within a common housing.
Miles teaches wherein the submersible axial flux motor assembly (12) and a thrust bearing (64) are disposed within a common housing (126) as shown in figures 1 and 2,  for the advantageous benefit of driving an operational device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Miles  by using an axial gap between the stator and rotor, wherein the rotor has a plurality of permanent magnets, as taught by Miles, to driving an operational device.
As to claim 5/1, Wilcox et al. teaches further comprises a pump intake (23) coupled between the seal section (19) and the pump (15) and having rotational connection of the rotary shaft (33) as shwon in figure 1 and see paragraph [0017].  
As to claim 6/5, Wilcox et al. teaches wherein the pump intake (23) comprises a sand separator, gas separator, or water separator, see paragraph  [0017]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US PG Pub 2019/0123609) in view of Carpenter (US PG Pub 2011/0309726).

As to independent claim 7,  Wilcox et al. teaches an ESP system, comprising: a submersible axial flux motor assembly; a seal section (19) sealingly engaged with motor assembly and coupled to the rotary shaft (33) of a terminal of the motor assembly; and a pump coupled to the seal section (19) and rotationally connected to the rotary shaft (33) as shown in figure 1.  
However Wilcox et al. teaches the claimed limitation as discussed above except axial flux motor assembly compromising two or more detachable motor modules of an axial flux motor coupled together, wherein each motor module includes at least one stator and one rotor having a rotary shaft, and the rotary shafts of the two or more modules rotationally coupled together.
Carpenter teaches axial flux motor assembly (100) compromising two or more detachable motor modules of an axial flux motor coupled together (100a, 100b), wherein each motor module includes at least one stator  (112) and one rotor (114) having a rotary shaft (190), and the rotary shafts (190) of the two or more modules rotationally coupled together (110a, 110b) as shown in figures 7 and 8, for the advantageous benefit of providing low cost of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. by using axial flux motor assembly compromising two or more detachable motor modules of an axial flux motor coupled together, wherein each motor module includes at least one stator and one rotor having a rotary shaft, and the rotary shafts of the two or more modules rotationally coupled together, as taught by Carpenter, to provide low cost of manufacture.
As to claim 8/7, Wilcox et al. in view of Carpenter teaches the claimed limitation as dissed above except wherein a torque capacity of the axial flux motor assembly is increased by adding an additional motor module or decreased by removing an existing motor module.  
However Carpenter teaches a torque capacity of the axial flux motor assembly (100) is increased by adding an additional motor module or decreased by removing an existing motor module (see paragraph [0085]), for the advantageous benefit of providing low cost of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Carpenter by using a torque capacity of the axial flux motor assembly is increased by adding an additional motor module or decreased by removing an existing motor module, as taught by Carpenter, to provide low cost of manufacture.
As to claim 9/7, Wilcox et al. in view of Carpenter teaches the claimed limitation as discussed above except wherein (i) two or more of the motor modules are disposed within a common motor housing; (ii) two or more of the motor modules are disposed within separate module housings that are coupled together; or (iii) both (i) and (ii).  
However carpenter teaches wherein (i) two or more of the motor modules are disposed within a common motor housing; (ii) two or more of the motor modules (100a, 100b) are disposed within separate module housings (102a, 102b) that are coupled together; or (iii) both (i) and (ii) as shown in figure 7, for the advantageous benefit of providing low cost of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Carpenter by using (i) two or more of the motor modules are disposed within a common motor housing; (ii) two or more of the motor modules are disposed within separate module housings that are coupled together; or (iii) both (i) and (ii), as taught by Carpenter, to provide low cost of manufacture.
As to claim 11/7, Wilcox et al. teaches wherein the seal section (19) and the terminal of motor assembly are disposed within a common housing (29) as shown in figure 1.  
However Wilcox teaches the claimed limitation as discussed above except an axial flux motor assembly.
Carpenter teaches an axial flux motor assembly (100) as shown in figure 7, for the advantageous benefit of providing low cost of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Carpenter by using an axial flux motor assembly, as taught by Carpenter, to provide low cost of manufacture.
As to claim 12/7, Wilcox et al. in view of Carpenter teaches the claimed limitation as discussed above except wherein the axial flux motor modules are independently controlled.  
However Carpenter teaches the axial flux motor modules are independently controlled (see paragraph 0085]), for the advantageous benefit of providing low cost of manufacture.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Carpenter by using the axial flux motor modules are independently controlled, as taught by Carpenter, to provide low cost of manufacture.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US PG Pub 2019/0123609) and Carpenter (US PG Pub 2011/0309726) as applied in claim 7 above, and further in view of Carpenter (US PG Pub 2011/0309726) and Fleshmann (US PG Pub 2002/0079763).
As to claim 10/7, Wilcox et al. in view of Carpenter teaches an submersible motor as shown in figure 1, but Wilcox et al.  in view of Carpenter teaches the claimed limitation as discussed above except wherein the submersible axial flux motor assembly comprises a first motor module having a first module housing and a second motor module having a second module housing, wherein a second motor module housing is connected to a first motor module housing and a second rotary shaft of a second rotor is coupled with a first rotary shaft of a first rotor.  
Carpenter teaches axial flux motor assembly (100) comprises a first motor module(100a)  having a first module housing (102a) and a second motor module (100b) having a second module housing (102b), wherein a second motor module housing (102b) is connected to a first motor module housing (10a) as shown in figure 7, for the advantageous benefit of providing low cost of manufacture
Fleshmann teaches a second rotary shaft (see figure 12) of a second rotor (inherent rotor to rotate in motor 120) is coupled with a first rotary shaft (see figure 12) of a first rotor (inherent rotor to rotate in motor 120) as shown in figure 7, for the advantageous benefit of drivingly coupleable to at least one other motor section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilcox et al. in view of Carpenter by using axial flux motor assembly comprises a first motor module having a first module housing and a second motor module having a second module housing, wherein a second motor module housing is connected to a first motor module housing and a second rotary shaft of a second rotor is coupled with a first rotary shaft of a first rotor, as taught by Carpenter and Fleshmann, to provide low cost of manufacture and drive coupleable to at least one other motor section.
Claim(s) 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleshmann (US PG Pub 20020079763) in view of Miles (US PG Pub 2015/0034294) and Burton (WO0139353).
As to independent claim 13, Fleshmann teaches a method of modifying the torque capacity of an axial flux modular motor of an ESP system (20) having two or more modules (22), the method comprising: removing an end subassembly from the modular motor (22) to access a first module (42) of the modular motor (22); removing the first module (42) of the modular motor (22), wherein the first module (42) includes at least one rotor and one stator (see figure 2), wherein a housing (65) of the first module (42) is detached from the modular motor (22), wherein a rotary shaft of a first rotor is decoupled from the rotary shaft of the modular motor (22), and; and installing a second module (44) of an modular motor (22), wherein the second module (42) includes at least one rotor and one stator (see figure 2), wherein a housing (65) of the second module (44) is attached to the modular motor (22), wherein a rotary shaft of a second rotor is coupled to the rotary shaft of the modular motor (22),; whereby a torque capacity of the modular motor has changed from an original capacity to a modified capacity.  
Miles teaches axial flux modular motor as shown in figure 1, for the advantageous benefit of driving an operational device.
 Burton teaches wherein a power transfer terminal of the first module is disconnected from the power transfer terminal of the modular motor wherein a power transfer terminal of the second module is connected to the power transfer terminal of the modular motor as shown in figures 1 and  2, for the advantageous benefit providing modular device for easy installation and removal as an inventory item of a modular tandem motor system for making ESPs at a drill site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann by using axial flux motor assembly comprises a first motor module having a first module housing and a second motor module having a second module housing, wherein a second motor module housing is connected to a first motor module housing and a second rotary shaft of a second rotor is coupled with a first rotary shaft of a first rotor, as taught by Miles and Burton, to drive an operational device and provide modular device for easy installation and removal as an inventory item of a modular tandem motor system for making ESPs at a drill site.
As to claim 17/13, Fleshmann in view of Miles and Burton teaches the claimed limitation as discussed above except wherein the end subassembly is one of a base, an oil pump end, or a heat exchanger.  
However Burton teaches the end subassembly is one of a base (UMB), an oil pump end, or a heat exchanger as shown in figure 2, for the advantageous benefit providing modular device for easy installation and removal as an inventory item of a modular tandem motor system for making ESPs at a drill site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann in view of Miles and Burton by using the end subassembly is one of a base, an oil pump end, or a heat exchanger, as taught by Burton, to provide modular device for easy installation and removal as an inventory item of a modular tandem motor system for making ESPs at a drill site.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleshmann (US PG Pub 20020079763), Miles (US PG Pub 2015/0034294) and Burton (WO0139353) as applied in claim 13 above, and further in view of Schonlau (DE102008035609).
As to claim 14/13, Fleshmann in view of Miles and Burton teaches the claimed limitation as discussed above except wherein the number, size, and/or configuration of rotors and stators in the first module is different than the number, size, and/or configuration of rotor and stators in the second module.  
However Schonlau teaches wherein the number, size, and/or configuration of rotors (7) and stators (6) in the first module (5) is different than the number, size, and/or configuration of rotor (10) and stators (9) in the second module (8) as shown in figure 1, for the advantageous benefit of achieving that at low speeds a large torque can be transmitted and at high speeds allow high angular acceleration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann in view of Miles and Burton by using the number, size, and/or configuration of rotors and stators in the first module is different than the number, size, and/or configuration of rotor and stators in the second module, as taught by Schonlau, to achieve that at low speeds a large torque can be transmitted and at high speeds allow high angular acceleration.
As to claim 15/13, Fleshmann, Miles and Burton in view of Schonlau teaches the claimed limitation as discussed above except wherein the second module has more torque capacity than the first module, whereby the torque capacity has increased.  
However Schonlau teaches the second module (8) has more torque capacity than the first module (5), whereby the torque capacity has increased as shown in figure 1, and (see page 5, line 1-5), for the advantageous benefit of achieving that at low speeds a large torque can be transmitted and at high speeds allow high angular acceleration.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann, Miles and Burton in view of Schonlau by using the second module has more torque capacity than the first module, whereby the torque capacity has increased, as taught by Schonlau, to achieve that at low speeds a large torque can be transmitted and at high speeds allow high angular acceleration.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleshmann (US PG Pub 20020079763), Miles (US PG Pub 2015/0034294) and Burton (WO0139353) as applied in claim 13 above, and further in view of Wang (CN110154786).
As to claim 16/13, Fleshmann in view of Miles and Burton teaches the claimed limitation as discussed above except wherein the second module has less torque capacity than the first module, whereby the torque capacity has decreased.  
	However Wang teaches the second module (20) has less torque capacity than the first module (10), whereby the torque capacity has decreased (see page 5, line 1-4), for the advantageous benefit of reducing energy consumption.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann in view of Miles and Burton by using the second module has less torque capacity than the first module, whereby the torque capacity has decreased, as taught by Wang, to reducing energy consumption.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleshmann (US PG Pub 20020079763), Miles (US PG Pub 2015/0034294) and Burton (WO0139353) as applied in claim 13 above, and further in view of Miles (US PG Pub 2015/0034294) and Wilcox et al. (US PG Pub 2019/0123609).
As to claim 18/13, Fleshmann in view of Miles and Burton teaches the claimed limitation as discussed above except wherein the axial flux motor remains connected to a pump, a seal section, or a combination thereof.  
However Miles teaches axial flux motor as shown in figure 1, for the advantageous benefit of driving an operational device.
Wilcox et al. teaches motor (17) remains connected to a pump (21), a seal section (10), or a combination thereof as shown in figure 1, for the advantageous benefit of  preventing electrical charge can discharge from time to time, creating an arc that can damage the seal rings on the insert sleeve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann in view of Miles and Burton by using the axial flux motor remains connected to a pump, a seal section, or a combination thereof, as taught by Miles and Wilcox et al., to drive an operational device and prevent electrical charge can discharge from time to time, creating an arc that can damage the seal rings on the insert sleeve.
As to claim 19/18, Fleshmann, Miles and Burton in view of Miles and Wilcox et al. teaches the claimed limitation as discussed above except wherein the pump is a centrifugal pump, a gear pump, a screw pump, a double screw pump, or a progressing cavity pump.  
However Wilcox et al. teaches the pump (21) is a centrifugal pump, a gear pump, a screw pump, a double screw pump, or a progressing cavity pump.   (See paragraph [0017]), for the advantageous benefit of preventing electrical charge can discharge from time to time, creating an arc that can damage the seal rings on the insert sleeve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann, Miles and Burton in view of Miles and Wilcox et al.  by using the pump is a centrifugal pump, a gear pump, a screw pump, a double screw pump, or a progressing cavity pump, as taught by Wilcox et al., to prevent electrical charge can discharge from time to time, creating an arc that can damage the seal rings on the insert sleeve.
As to claim 20/18, Fleshmann teaches wherein motor (46) is disconnected from the pump (24), the seal section, or a combination thereof as shown in figure 1, but Fleshmann, Miles and Burton in view of Miles and Wilcox et al. teaches the claimed limitation as discussed above except axial flux motor.
Miles teaches an axial flux motor as shown in figure 1, for the advantageous benefit of driving an operational device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fleshmann, Miles and Burton in view of Miles and Wilcox et al.  by using axial flux motor, as taught by Miles , to drive an operational device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 13, 2022